Hart, J., (concurring). I do not think that this case is controlled by the rule announced in Home Mutual Benefit Association v. Keller, 148 Ark. 361. There the policy did not show the relationship between the parties. Here it does. The difference is vital. In the application Jesse Welborn, the insured, designated the relationship between himself and J. II. Manes, the beneficiary, as father-in-law and son-in-law. The company conducted a co-operative mutual life insurance business. By his application Welborn made a proposition to become a member of the association upon the distinct understanding that J. H. Manes should receive the insurance in the event of his death while a member, The application is a part of the policy. The association received the proposition, and it was accepted by the directors of the association, and a certificate of membership was given to Welborn. Thereafter the association accepted the dues for a period of more than four years until the death of Welborn. There was no misrepresentation and no 'mistake. This is no case of waiver by an unauthorized agent. It was the act of .the association itself, and it ought to be estopped to say that the acceptance was upon a condition utterly at variance with the proposition for membership, and one which would render the certificate wholly inoperative as regards the express intent of the insured. The association had a right to make a contract with Welborn to become a member and to designate his son-in-law as the beneficiary, provided the latter had a pecuniary interest or expectation in his life. Home Mutual Benefit Association v. Keller, supra. The act of the association under the circumstances must be held to have constituted an agreement between itself and Welborn that Manes had an insurable interest in his life and, having received his dues under this presumption, it cannot now introduce proof to show that Manes had no insurable interest in his life. Smith v. People’s Mutual Benefit Society, 64 Hun. (N. Y.) 534. Therefore, I concur in the judgment.